Gilbert, J.
I can not concur in the conclusion reached by the majority of the court on either of two points decided. Treating them in inverse order, I am of the opinion that the trial court did not err in sustaining the second ground of demurrer to the petition. Considering the act of 1924 on the theory that it is constitutional, the amendment leaves unimpaired the previous rulings of this court to the effect that a child suing for the homicide of the father must allege and show that such child is dependent upon the father for support. As stated in the majority opinion, such had been the construction placed upon Civil Code § 4424. Two efforts had been made to review and overrule the earlier decisions upon this point, and in both instances this court denied the motions. The act of 1924, by inserting the words “minor or sui juris,” after the word “children,” in the second line of the section, merely enabled adult children as well as minors to sue for the homicide of the father, and left unchanged the rule that required allegation and proof of- dependency. I think this is a necessary construction of that part of the section as amended. There are good reasons to believe that the General Assembly so intended it. For illustration, suppose that a father had ten children, nine of whom were adults and self-supporting, and one a minor dependent on the father. In case of a recovery the dependent child, under the ruling of the majority, would receive only one tenth thereof; *793whereas those children who were amply able to provide for themselves would take nine tenths. This argument has no force beyond a question of what was the intention of the General Assembly. I am aware that where the language is plain the intention will not be inquired into.
I also dissent from the conclusion reached on the constitutional question. I think the act of the General Assembly, in so far as it amended the second line of the' section by inserting the words “minor or sui juris,” is in conflict with article 3, section 7, paragraph 8, of the constitution of Georgia (Civil Code, § 6437), to wit: “No law or ordinance shall pass which refers to more than one subject-matter, or contains matter different from what is expressed in the title thereof.” I concede that a section of the Code may be constitutionally amended where the caption merely refers to the number of the section, provided the act, considered in its entirety, distinctly describés the section to be amended. If thus described, the act does not violate article 3, section 7, paragraph 17, of the constitution (Civil Code, § 6445). What I hold is that the act violates the first above-named section of the constitution. Its caption is as follows: “An act to amend section 4424 and 4425 of the Code of Georgia of 1910, relating to recovery for homicide, by providing for recovery by the administrator of the deceased for the benefit of the next of kin, if dependent upon the deceased, and for other purposes." (Italics mine.) The provision of the caption which I have italicized clearly shows, so far as the caption may indicate, that the intention of the legislature was to amend the Code section only in respect to suits brought by the administrator of the deceased. No member of the General Assembly, reading the caption or hearing it read, would have had the remotest idea that the act contained an amendment of such a radical nature as one whereby an adult child might bring suit for the homicide of the father on an equal basis with a minor dependent child. It is well settled that the words “and for other purposes,” when contained in the caption of an act, constitute sufficient notice that all legislation germane to the subject specifically named may be included in the act. Giving those words the construction stated, it appears to me that they gave notice that other matters germane to the bringing of a suit by the representative of the deceased under that section of the Code might be found in the body of the *794act. If the caption had merely contained the statement, “An act to amend section 4424 and 4425 of the Code of Georgia of 1910,” and there ended except for the words, “and for other purposes,” snch caption would have given notice that the body of the act might contain any legislation germane to the provisions of such Code section; but when the caption went further and contained the language italicized above, this was express notice that the act contained no legislation touching any other provision of the Code section except that relating to the suits by the administrator of the deceased. I am authorized to say that Presiding Justice Beck concurs in this dissent.